IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                               AT KNOXVILLE

MARGO RATLIFF,                                            )    Docket No.: 2015-03-0463
        Employee,                                         )
v.                                                        )    State File Number: 51258-2015
HOUSE-HASSON HARDWARE CO.,                                )
INC.                                                      )    Judge Pamela B. Johnson
        Employer,                                         )
And                                                       )
AMERICAN ZURICH INSURANCE                                 )
co.,                                                      )
                  Carrier.                                )


                     EXPEDITED HEARING ORDER
         DENYING MEDICAL AND TEMPORARY DISABILITY BENEFITS
                        (REVIEW OF THE FILE)


        This matter came before the undersigned Workers' Compensation Judge on the
Request for Expedited Hearing filed by the Employee, Margo Ratliff, filed November 30,
2015, pursuant to Tennessee Code Annotated section 50-6-239 (2015). The central legal
issues are: (1) whether the Employer, House-Hasson Hardware Company, Incorporated,
must provide Ms. Ratliff past and/or future medical benefits; and (2) whether House-
Hasson must pay Ms. Ratliff past and/or ongoing temporary disability benefits, and if so,
in what amount. For the reasons set forth below, the Court finds that Ms. Ratliff failed to
e tablish that she is likely to prevail at a hearing on the merits on the central legal
i sues. Accordingly, her request fort mporary disability and medical benefits is denied. 1

                                              History of Claim

      Ms. Ratliff is a forty-eight-year-old resident of Knox County, Tennessee. House-
Hasson employed Ms. Ratliff as a receiving clerk.

        On June 26, 2015, Ms. Ratliff walked up steps at House-Hasson when her knee
1
 A complete listing of the technical record and documents considered by the Court is attached to this Order as an
appendix.

                                                         1
buckled and she fell. (T.R. 1.) In an Incident Report signed July 7, 2015, by Ms. Ratliff,
she stated, "Coming back from break. Walked through the metal detectors; going up 4
steps and at the top step the left knee buckled." (Ex. 12.) When describing the exact
location where the accident occurred, Ms. Ratliff noted, "At the top of the steps after you
come through the metal detectors; coming toward the warehouse." !d.

        In her recorded statement taken July 13, 2015, Ms. Ratliff described the June 26,
20 15 incident, stating:

       I was coming back in the building from my break. It was around 9:45 a.m.
       on June 26, 2015. As I was walking up the steps, when I stepped on the top
       step my knee popped and it buckled and because I was walking up the
       steps, I could not catch myself and I fell.

(Ex. 11, p. 2.) Ms. Ratliff also confirmed the steps were not wet, there were no problems
with the steps, and there was sufficient lighting. (Ex. 11, p. 3.)

        In a written statement dated August 28, 2015, Ms. Ratliff stated, "I was walking
up stairs [and] my knee buckled [and] I fell on concrete." (Ex. 2.)

        Vincent DeMaria, a House-Hasson employee, testified by Affidavit that he
witnessed Ms. Ratliff's fall on June 26, 2015. (Ex. 3.) Mr. DeMaria described the
weather on the day in question as sunny and clear. !d. He further testified that the fall
occurred on the top landing of the steps leading from the parking lot into the facility. !d.
Ms. Ratliff's fall occurred as she returned from the parking lot, after her work-allowed
break. !d. Mr. DeMaria indicated Ms. Ratliff was not performing any work task at the
time of her injury, there was nothing on the stairs or landing that caused her to fall, and
Ms. Ratliff did not strike her knee on any object as she fell. !d. Mr. DeMaria stated that,
after falling to the ground, Ms. Ratliff said "her knee just gave out, she had been having
problems with her knee from a prior injury, and she was in pain from her left knee giving
out." !d.

      Rural Metro Ambulance transported Ms. Ratliff to the University of Tennessee
Medical Center (UTMC). !d. Ms. Ratliff did not provide the records from UTMC or
Rural Metro Ambulance.

       Ms. Ratliff previously injured her left knee in 1994 in a motor vehicle accident.
(Ex. 10.) She underwent arthroscopic surgery to the left knee in 1998. !d.

       In 2010, her knee popped while pulling a pallet. !d. She received treatment from
Dr. William Hovis, who performed a left knee arthroscopic surgery with chondroplasty
and a lateral retinacular release. !d. Dr. Hovis placed Ms. Ratliff at maximum medical
improvement in April 2011 and assigned a two percent lower extremity impairment/one

                                             2
percent whole person impairment. !d. Ms. Ratliff returned to see Dr. Hovis with
ongoing symptoms and received aspirations and injections by Dr. Hovis approximately
every three months. !d.

      In August 2012, Ms. Ratliff sought treatment from Dr. William Johnson of Blount
Orthopaedic Associates. She reported she continued to work but remained symptomatic
with activities with worsening of symptoms after standing at work all day. !d. Dr.
Johnson reviewed the April 6, 20 10 surgery report and noted:

       She was noted to have at that time multiple small intra-articular loose
       bodies which were removed. The medial meniscus was noted to be intact.
       Crucial ligaments were intact. The lateral meniscus was intact. There was
       early but definite degenerative arthritis in all three compartments in the
       prominent medial plica. The patient had prominent superior medial plica
       and some lateral tracking of the patella with chondromalacia of the patella
       noted. This was treated with chondroplasty and a lateral retinacular release
       was performed.

!d.

       On July 28,2015, Ms. Ratliff returned to Dr. Johnson with complaints of left knee
pain. !d. Dr. Johnson noted:

       She had visible bone at the joint on her last arthroscopy 2 years ago. She
       has had intermittent symptoms but recently had a popping sensation that
       occurred at work that caused her to fall. She was taken to the emergency
       room where radiographs show[ ed] not acute changes but significant
       arthritis.

!d. Dr. Johnson performed a physical examination and reviewed radiographs of the left
knee, which showed "near bone-on-bone apposition of the left knee" and
"tricompartmental degenerative changes." !d.      Dr. Johnson diagnosed advanced
degenerative arthritis of the left knee."

Dr. Johnson further opined:

      I do feel given the meniscal tear and localized arthritis that she has that this
      is a posttraumatic problem and has progressed significantly in the past 2
      years with now near bone-on-bone apposition of the knee.

!d. Dr. Johnson did not recommend conservative treatment or a MRI scan because of the
visible arthritis shown clinically and by x-rays. !d. Dr. Johnson further recommended
against an arthroscopic procedure. !d. Dr. Johnson indicated a left knee arthroplasty was

                                             3
Ms. Ratliffs best option. !d.

      On August 20, 2015, Dr. Johnson responded to a letter inquiring as to causation,
opining as follows:

       1. Do you have an opinion as to whether Ms. Ratliff suffered a work-related
          injury on June 26, 2015, when she claims to have fallen while working down
          the stairs? If so, do you have an opinion what, if any, permanent medical
          conditions Ms. Ratliff sustained as a result of her alleged work injury on June
          26, 2015.

      A. This patient has an underlying knee problem that dates back at least to 2010
         where there was a work injury. She has had previous meniscal tear and
         resection. I did not see evidence after her recent visit that she sustained any
         new injuries but rather had an aggravation of an underlying arthritis in her
         knee. I do not feel she sustained any new medical conditions but had an
         exacerbation of a previous condition.

      2. With respect to Ms. Ratliff's most recently alleged work injury on June 26,
         2015, do you have an opinion whether the events caused her to suffer
         permanent aggravation of her preexisting condition and/or anatomical change
         in her left knee pathology? If so, can you identify the findings from the recent
         MRI scan or your personal evaluation of Ms. Ratliff which support that
         opinion?

      A. It did appear on this MRI that there may be a small radial-type tear involving
         the free edge of the body of the medial meniscus. Having seen this knee
         arthroscopically in the past with a complex tear of the medial meniscus, I feel
         this may have occurred in her recent incident but is not adding really to the
         pathology in her knee as degenerative meniscal tears will certainly occur with
         ongoing arthritic pattern. I do feel though with this injury there may have been
         some articular cartilage impact that has intensified her knee symptoms and
         permanently aggravated the underlying preexisting condition of degenerative
         arthritis of the knee.

      3. Do you have an opinion whether Ms. Ratliff's work injury on June 26, 2015,
         aggravated her preexisting condition such as it expedited or hastened her knee
         for a total replacement of the left knee?

      A. I do feel, as noted above, that she had a significant traumatic event to the knee
         on this date and it is well known that arthritic knees do not respond as well to
         injuries of this type as would a normal knee. As her symptoms have become
         intensified and persistent, I would say that the injury of June 26, 2015, has

                                           4
           expedited or hastened her need to proceed with total knee replacement.

(Ex. 7 (italics in original.))

       On August 21, 2015, House-Hasson's carrier filed a Notice of Controversy and
indicated, "The proposed knee surgery is not causally related [to the 6/26/15 work injury]
based on Dr. Johnson's letter of 8/18/15." (Ex. 5.)

       Ms. Ratliff filed a Petition for Benefit Determination on August 25, 2015, seeking
medical and temporary disability benefits. The parties did not resolve the disputed issues
through mediation, and the Mediating Specialist filed a Dispute Certification Notice on
October 7, 2015. Ms. Ratliff filed a Request for Expedited Hearing on November 30,
2015, asking the Court to issue a ruling based on a review of the file without an
evidentiary hearing.

        In her written statement, Ms. Ratliff alleged she spoke to Freddy Rarzo, an
adjuster for House-Hasson's current carrier, Travelers' Insurance, who agreed to pay the
June 26, 2015 medical bills only. However, Travelers' Insurance denied any claim for a
new injury due to her previous left knee injury. House-Hasson's Human Resource
personnel, Betty Kidd, then contacted an adjuster for Hanover Insurance, Hause-
Hasson's prior carrier for her 2010 work injury, who authorized the appointment with Dr.
Johnson and the August 15, 2015 MRI. Tana Stroupe, the adjuster for Hanover
Insurance, contacted Ms. Ratliff on August 21, 2015, to advise the MRI showed a new
tear and Hanover Insurance denied treatment for the new left knee injury. Ms. Ratliff
argued she sustained a work injury, whether her left knee injury was due to a new injury
or resulted from her previous injury. She asked for medical treatment to repair her left
knee and temporary disability benefits while off work recovering from the recommended
left knee replacement. Ms. Ratliff indicated she last worked July 22, 2015.

        In its Response to the Request for Expedited Hearing, House-Hasson contested
Ms. Ratliffs June 26, 2015 claim on the bases that the injury was idiopathic in nature and
her current injury was a direct and natural consequence of her previous injury. On June
26, 2015, Ms. Ratliff, while ascending stairs, heard her knee pop or felt it give way. She
fell to flat ground. There was nothing peculiar or additionally hazardous about the stairs
where the fall occurred. The treating physician, Dr. Johnson, opined that there was
significant arthritis, but no acute changes. The new symptoms related to the continuing
degenerative arthritic changes from Ms. Ratliffs previous injury and surgery. Dr.
Johnson identified the injury as advanced degenerative arthritis. House-Hasson asserted
Ms. Ratliff did not provide evidence to show that she is likely to succeed at a hearing on
the merits.




                                            5
                       Findings of Fact and Conclusions of Law

       The employee in a workers' compensation claim has the burden of proof on all
essential elements of a claim. Scott v. Integrity Staffing Solutions, No. 2015-01-0055,
2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Tenn. Workers' Comp. App. Bd. Aug.
18, 20 15). An employee need not prove every element of his or her claim by a
preponderance of the evidence in order to obtain relief at an expedited hearing. McCord
v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015). At an expedited
hearing, an employee has the burden to come forward with sufficient evidence from
which the trial court can determine that the employee is likely to prevail at a hearing on
the merits. !d.

       To be compensable under Workers' Compensation Law, an injury must arise
primarily out of and occur in the course and scope of the employment. Tenn. Code Ann.
§ 50-6-102(13) (2015). The term "injury" is defined as "an injury by accident ... or
cumulative trauma condition ... arising primarily out of and in the course and scope of
employment, that causes death, disablement or the need for medical treatment of the
employee." !d.

        In the present case, House-Hasson denied Ms. Ratliff's claim on two bases: first,
her fall and resulting injury was idiopathic in nature; and second, her fall and resulting
injury were the direct and natural consequence of her previous injury and left knee
condition. This Court will first address idiopathic falls.

       An "idiopathic fall" occurs when a condition of unknown origin causes the fall.
Dickerson v. Sari, No. E2006-02144-WC-R3-WC, 2007 Tenn. LEXIS 916, at *5-7
(Tenn. Workers' Comp Panel Oct. 18, 2007). Generally, cases with idiopathic falls
involve an unexplained seizure or fainting episode, e.g. Sudduth v. Williams, 517 S.W.2d
520 (Tenn. 1974), or a knee giving way without explanation, e.g. Greeson v. Am. Lava
Corp., 392 S.W.2d 931 (Tenn. 1965). An injury caused by such a fall does not arise from
the employment. Dickerson, supra. So, an unexplained fall onto a bare floor is not
compensable. Sudduth, 517 S.W.2d at 523. However, if the work environment contains
an additional risk element that enhances the injury that would have otherwise occurred,
the resulting injury is compensable. See Phillips v. A&H Constr. Co., Inc., 134 S.W.3d
145, 150 (Tenn. 2004). In other words, a fall is not idiopathic if caused by some hazard
or condition associated with the employment, and injuries caused by such a fall are
compensable. See Hankins v. Camel Mfg. Co., 492 S.W.2d 212 (Tenn. 1973).

       In Dickerson v. Sari, supra, the employee testified that there were no slick spots,
loose boards, or similar hazards on the stairs when he fell. Dickerson v. Sari, 2007 Tenn.
LEXIS 916, at *2. Either the employee stumbled, or his knee gave way. !d. The record
contained several descriptions of the sequence of events, which varied from each other in

                                            6
significant detail. The Panel noted, "A finding by the trial court that Employee had
struck his leg on one or more steps during his fall would have supported, though not
mandated, a finding of compensability." !d. at *7. However, the Trial Court did not
accept that particular version of events. !d. The Trial Court found the fall to be
idiopathic and thus not compensable. !d. The Panel, based upon an independent review
of the record, found the evidence did not preponderate against the Trial Court's finding.
!d.

        In Greeson v. Am. Lava Corp., supra, the employee also fell while ascending some
stairs. Greeson v. Am. Lava Corp., 392 S.W.2d at 934. "[H]e caught one hand on the
steps and caught the rail with his other hand." !d. The Trial Court noted that the
employee did not fall down the stairs or "flat on his face" and held that his injuries did
not arise from his employment. !d.

       In the present case, while ascending concrete steps, Ms. Ratliff's left knee popped
and buckled and she fell on concrete at the top landing of the steps. She indicated in her
recorded statement the steps did not contribute to her injury. She did not identify any
defect or hazard on the steps. After careful consideration, and based upon the record as a
whole, this Court finds that Ms. Ratliff's fall was not caused by some hazard or condition
associated with her employment at House-Hasson.

        In light of this Court's finding of an idiopathic fall, it is not necessary to address
the second defense raised by House-Hasson on the issue of whether Ms. Ratliff's fall and
resulting injury were the direct and natural consequence of her previous injury and left
knee condition.

       Therefore, as a matter of law, Ms. Ratliff has not come forward with sufficient
evidence from which this Court concludes that she is likely to prevail at a hearing on the
merits. Her requests for medical and temporary disability benefits are denied at this time.

IT IS, THEREFORE, ORDERED as follows:

   1. Ms. Ratliff's claim against House Hasson Hardware and its workers'
      compensation carrier for the requested medical and temporary disability benefits is
      denied at this time.

   2. This matter is set for an Initial (Scheduling) Hearing on Tuesday, March 29,
      2016, at 2:00 p.m. Eastern Time.




                                              7
ENTERED this the     L day      of February, 2016.


                                  ~do. :& Jrz~s~

Initial ( cheduling) Hearing:

      An Initial (Scheduling) Hearing has been set with Judge Pamela B. Johnson. You
must call 865-594-0091 or toll-free 855-543-5041 to participate in the Initial Hearing.

        Please Note: You must call in on the scheduled date/time to participate. Failure to
call in may result in a determination of the issues without your further participation.

Right to Ap peal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of Indigency
      in accordance with this section shall result in dismissal of the appeal.



                                            8
5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days ofthe filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         9
                                      APPENDIX

       The Court designated the following as the Technical Record:

   •   Petition for Benefit Determination, filed August 25, 20 15;
   •   Dispute Certification Notice, filed October 7, 2015;
   •   Request for Expedited Hearing, filed November 30, 2015;
   •   Motion to Quash or to Extend Expedited Hearing Response Requirements, filed
       December 1, 20 15;
   •   Response to Employee's Request for Expedited Hearing, filed December 7, 2015;
       and
   •   Order Denying Motion to Quash and Order Denying Motion to Extend Expedited
       Hearing Response Requirements, entered December 17, 2015.

       The Court reviewed the entire case file in reaching its decision. Specifically, the
Court reviewed and relied upon the following documents, marked as exhibits for ease of
reference:

   •   EXHIBIT 1: Affidavit of Margo Ratliff;
   •   EXHIBIT 2: Written Statement of Margo Ratliff;
   •   EXHIBIT 3: Affidavit of Vincent De' Maria;
   •   EXHIBIT 4: First Report of Work Injury, Form C-20;
   •   EXHIBIT 5: Wage Statement, Form C-41;
   •   EXHIBIT 5: Notice of Controversy, Form C-27;
   •   EXHIBIT 7: Questionnaire and Response of Dr. William Johnson;
   •   EXHIBIT 8: Corvel Outpatient Certification Recommendation;
   •   EXHIBIT 9: U.S. Security Associates Incident Report;
   •   EXHIBIT 10: Medical Records of Blount Orthopaedic Associates;
   •   EXHIBIT 11 : Recorded Statement of Margo Ratliff;
   •   EXHIBIT 12: Employee Injury/Illness Incident Report; and
   •   EXHIBIT 13: Photographs.




                                           10
                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 8th day
ofFebruary, 2016.

Name                        Certified   Via    Via      Service sent to:
                            Mail        Fax    Email
Margo Ratliff,                 X                       Margo Ratliff
Self-Represented                                       7805 McMillan Road
Employee                                               Knoxville, TN 37914
Douglas R. Bergeron,                             X     Dbergeron@sRicerfinn.com
Employer's Counsel




                                               Penny Shrum, Court Clerk
                                         Court of Workers' Compensation Claims
                                               WC.CourtClerk@tn.gov




                                          11